                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )   Case No. 3:18-cv-00749
                                             )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendant.                     )
__________________________________________)

  DEFENDANT ANTHEM WRESTLING EXHIBITIONS, LLC’S MOTION TO SEAL

       Pursuant to Section 5.07 of the Amended Practices and Procedures for Electronic Case

Filing (Administrative Order 167-1), Defendant Anthem Wrestling Exhibitions, LLC

(“Defendant” or “Anthem Wrestling”), by and through undersigned counsel, and for the reasons

set out in Anthem’s Memorandum of Fact and Law filed contemporaneously with this Motion,

requests leave to file under seal Exhibits 1 and 2 to Anthem’s Motion in Limine to Exclude the

Expert Report of Glenn Perdue.

       Anthem Wrestling Exhibitions, LLC, has filed a Motion in Limine to Exclude the Expert

Report of Glenn Perdue. In support of that Motion, Anthem has attached to it as Exhibits 1 and 2

the Expert Report of Glenn Perdue and a collective exhibit of excerpts from his deposition. Anthem

hereby moves for leave to file these two exhibits under seal. Anthem makes this request because

the exhibits at issue contain sensitive financial information belonging to Anthem that would cause

damage to it were it to be disclosed.

       For the foregoing reasons and the reasons stated in Anthem’s Memorandum of Fact and

Law, Anthem Wrestling requests that its Motion to file under Seal be granted.




   Case 3:18-cv-00749 Document 151 Filed 06/05/20 Page 1 of 2 PageID #: 2117
                                                      Respectfully Submitted,

                                                      BASS, BERRY & SIMS PLC

                                                      /s/ Paige W. Mills
                                                      Paige W. Mills, TN Bar No. 16218
                                                      Ashleigh D. Karnell, TN Bar No. 36074
                                                      150 Third Avenue South, Suite 2800
                                                      Nashville, TN 37201
                                                      Phone: (615) 742-6200
                                                      Email: pmills@bassberry.com
                                                      Counsel for Defendant



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2020, I electronically filed the foregoing document with the
Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Sara R. Ellis
 Hayley Hanna Baker
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219




                                                      /s/ Paige W. Mills




                                                 2

   Case 3:18-cv-00749 Document 151 Filed 06/05/20 Page 2 of 2 PageID #: 2118
